Citation Nr: 9912878	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 10 
percent for arthritis of the lumbar spine.

2.  Entitlement to an increased (compensable) evaluation for 
dyshidrotic hand eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to June 1981 
and from March 1985 to June 1994.

In a January 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a skin disorder and Bell's palsy.  The 
RO granted entitlement to service connection for arthritis of 
the cervical and lumbar spine and collectively assigned a 
10 percent evaluation, effective from July 1, 1994.  The 
veteran appealed.  In January 1998, the RO readjudicated the 
veteran's claims and continued the denials for service 
connection and recharacterized the disability evaluation of 
his disability as arthritis of the cervical and lumbar spine, 
evaluated at 10 percent, effective from July 1, 1994 to 
August 5, 1997; thereafter the disability was classified as 
arthritis of the lumbar spine, evaluated at 10 percent, 
effective from August 5, 1997, and arthritis of the cervical 
spine, evaluated at zero percent, effective from August 5, 
1997.

On appellate review in August 1998, the Board of Veterans' 
Appeals (Board) affirmed the denial of entitlement to service 
connection for Bell's palsy and granted entitlement to an 
increased evaluation to 10 percent for arthritis of the 
cervical spine.  The issues of entitlement to service 
connection for a skin disorder and entitlement to an 
increased evaluation in excess of 10 percent for arthritis of 
the lumbar spine were remanded to obtain additional medical 
reports and a VA disability compensation examination.  

After completing the Board's requested development and 
readjudicating the remanded issues, in February 1999, the RO 
granted entitlement to service connection for dyshidrotic 
hand eczema and assigned a noncompensable evaluation, 
effective from July 1, 1994.  Entitlement to an increased 
rating in excess of 10 percent for arthritis of the lumbar 
spine, lumbosacral strain remained in a denied status.

Because service connection for dyshidrotic hand eczema has 
been granted, the original appellate issue in controversy, 
entitlement to service connection for a skin disability, has 
been resolved and is no longer on appeal.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As such, additional action 
in this regard is not warranted.  It is noted on the April 
1999 Statement of Representative in Appeals Case, the 
veteran's representative disagreed with the assigned 
noncompensable evaluation.  Considering the foregoing, the 
issue of entitlement to a compensable evaluation for 
dyshidrotic hand eczema will be addressed in the remand 
portion of the decision.

In addition, the April 1999 statement from the representative 
also expresses disagreement with the rating assigned for the 
veteran's cervical spine disability.  The rating action which 
assigned the 10 percent evaluation was effectuating the prior 
Board decision.  As such, the representative's disagreement 
cannot be considered to be a continuation of the prior appeal 
or a notice of disagreement.  However, the disagreement may 
be construed as an attempt to file a new claim for an 
increased rating.  This matter is referred to the RO for any 
appropriate action.  

The issue of entitlement to an increased evaluation in excess 
of 10 percent for arthritis of the lumbar spine has been 
returned for appellate review because it remains in a denied 
stance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim of entitlement to an increased rating for arthritis 
of the lumbar spine has been obtained.

2.  The veteran's arthritis of the lumbar spine is productive 
of flexion to 90 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally and rotation to 
30 degrees, bilaterally.  Painful motion is not present.  
Motor examination is symmetrically 5/5 with excellent 
strength.

3.  The disability is not productive of increased impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation in 
excess of 10 percent for arthritis of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.3, 4.10, 4.40, 4.71a, Diagnostic Codes 5003-5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1996, service connection for arthritis of the lumbar spine 
was granted and evaluated at 10 percent, effective from July 
1, 1994, under Diagnostic Code 5003.  The veteran appealed 
therefrom.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35 (1993). 

In 1996, the RO considered the service medical records, 
showing complaints of low back pain and reports of x-ray 
studies exhibiting early degenerative changes, and a January 
1996 VA examination report.  

The VA examination report shows that the veteran stated he 
had incurred several back injuries since service and had 
received Worker's Compensation on two occasions.  On 
examination, the veteran was sensitive to touch over the 
lower thoracic upper lumbar area although significant 
paraspinal muscle spasms were not detected.  Additionally, 
range of motion was full.  Lateral flexion and rotation were 
to 35 degrees, respectively, with posterior extension to 40 
degrees, and anterior flexion to 90 degrees.  Neuro-
superficial and deep tendon reflexes were present, active, 
and equal.  The diagnosis was status neck, back 
strain/arthritis, no disability found.  

Thereafter, the record consists of medical reports dated from 
June to November 1995 from Gem Physical Therapy.  The reports 
show in June 1995, the veteran complained of low back pain 
after moving large boxes at work.  At that time, examination 
showed although neurological symptoms were not present, the 
veteran had difficulty performing range of motion tests and 
had significant discomfort at L4-5.  The assessment was 
facet-type syndrome, the veteran would benefit from 
mobilization followed by gentle stretching and a low back 
brace.  The reports then show continued complaints associated 
with back pain and continued treatment received via physical 
therapy.

Medical reports from Emmett Medical Center dated from May 
1980 to November 1995 document treatment for back pain 
extending from June to August 1995.  The June 1995 reports 
repeat that after lifting a box at work the veteran injured 
his back and experienced severe low back pain.  The reports 
generally show that objective evaluation revealed middle to 
right localized to palpate low back pain with developing 
spasm on the paraspinal muscles.  Range of motion was 
markedly decreased.  The veteran could barely bend forward 10 
to 20 degrees without pain and could not extend backwards 
without severe pain.  However, findings associated with the 
lower extremities were normal, as reflexes and function were 
normal.  The assessment was acute facet pain and secondary 
spasm.  Subsequent to June 1995, the reports show continued 
participation in physical therapy.  During this period, the 
veteran's complaints consisted of occasional pain after heavy 
or repetitive lifting, restricted range of motion, and 
occasional morning stiffness.  Examinations generally 
revealed mild right lower sacroiliac joint pain with 
decreased range of motion although in August 1995 the veteran 
could easily touch his toes and muscle spasms were virtually 
gone.  The impressions included lumbar spine strain and an 
August 1995 report indicated that the veteran's disorder had 
improved 90 percent.  In September 1995 "lots of spasms" 
was noted and the assessment was facet-type back pain with 
sacroiliac joint involvement basically from going beyond his 
limits.  

At his personal hearing in September 1996, the veteran 
complained of pain and discomfort resulting from arthritis.  
The veteran also restated that at one time he received 
Worker's Compensation as a result of back problems and pain; 
the disorder interfered with employment.  The veteran then 
testified he experienced difficulty with dressing and putting 
on his shoes.  He also complained of difficulty with lifting 
his 10-year old child.  He performed low stress exercises to 
strengthen his back and stomach muscles, and when his 
symptoms flared, he took 400 milligrams of Ibuprofen, 
augmented with aspirin, and the application of ice, if 
needed.

VA outpatient treatment reports dated from November to 
December 1996 disclose continued complaints of episodic low 
back pain with radicular pain, including pelvic pain, after 
lifting and twisting.  The November 1996 reports show that 
the veteran received physical therapy and attended back 
school.  The reports show that the veteran had poor posture 
with poor flexion of the lumbar spine.  Relief from pain was 
obtained through right-sided sacroiliac mobilization.  In 
November, the assessment was chronic low back pain.  Medical 
reports dated in December 1996 show continued complaints of 
pain and discomfort without weakness of the lower 
extremities.  Examination showed guarded range of motion with 
increased pain in all directions although the veteran was 
able to touch his toes.  The veteran could walk on his heel 
and toes, deep tendon reflexes were 2+, bilaterally, and 
straight leg raises were negative.  Sensory examination 
showed mild hypoesthesia of the right lateral thigh and 
tenderness at L3-L5 with "trigger" points at L1 and L2.  In 
December, the assessment was low back pain probably secondary 
to strain without radicular findings.

At VA examination in August 1997, the veteran's subjective 
complaints included experiencing intermittent episodes of 
severe low back pain and muscle spasm.  The veteran obtained 
relief with Motrin and Norflex.  The examination report also 
shows that the veteran was employed as a maintenance 
equipment installer and that he carried with him a toolbox 
weighing approximately 70 pounds.  The veteran added after 
work his back bothered him and because at times he had to 
work in odd positions, his back symptoms flared up.  
Prolonged standing also caused backaches.  The veteran 
obtained relief by applying ice or a tennis ball against his 
back and through massage therapy and adjustments.  
Examination showed that the veteran got onto and off of the 
examination table without significant antalgic maneuvering.  
In the supine position, straight leg raising was to 90 
degrees on the right and 70 degrees on the left with 
discomfort.  Tenderness to palpation of the lateral to mid 
lumbar spine was also noted.  Range of motion tests showed 
lateral flexion to 35 degrees with rotation to 30 degrees, 
extension to 30 degrees, and anterior flexion to 80 degrees 
with only a slight increase in paraspinal spasm.  X-ray 
studies revealed mild narrowing at the L4-5, disc space, 
minimal degenerative changes scattered through the 
lumbosacral spine, and sclerosis of the posterior elements at 
the L5-S1 level.  The impression was degenerative arthritis, 
lumbar spine with recurrent lumbosacral pain and muscle spasm 
with limited range of motion.

On VA examination in January 1999, the veteran's subjective 
complaints consisted of stiffness and soreness.  Examination 
showed that the lumbar paraspinal muscles were soft but 
absent hypertonicity, hypertrophy or spasm.  End block 
rotation and Waddell's were basically negative and no sciatic 
notch tenderness was present.  Tenderness to light touch over 
the lower back and buttocks was demonstrated along with 
sharp-type radiating pain of the left buttock cheek.  Forward 
flexion was easily accomplished symmetrically to 90 degrees 
with extension to 20 degrees, lateral bending on sitting to 
20 degrees, bilaterally, and thoracolumbar rotation to 
30 degrees, bilaterally.  Circumferences of the lower 
extremities were symmetrical, as the circumferences of the 
thighs measured 47-centimeters, bilaterally, and the 
circumferences of the calves measured 37.5-centimeters on the 
left and 38-centimeters on the right.  Motor examination was 
5/5 and the veteran had excellent motor strength with strong 
hip, knee, ankle, and plantar flexors and extensors.  
Reflexes at patellar jerks and ankle jerks were 2+/4+, brisk 
and symmetrical.  Seated straight leg raisings was to 90 
degrees and supine straight leg raisings was negative.  
Sensation was intact over all dermatomes of the lower 
extremities to light touch, pinprick, vibration, and 
temperature.  X-ray studies show minimal facet changes, which 
were noted at L4-5 and L5-S1 with mild syndesmophyte 
formation, which was very early syndesmophyte formation of 
the superior end plate of L4 and L5.  No disc space narrowing 
was noted.  The diagnosis was chronic low back pain.

After examination, the examiner stated after reviewing the 
current medical record and remand directives, examination 
revealed no evidence of painful motion.  Regarding the 
question of distinguishing between the veteran's in-service 
injury and symptoms due to the 1995 work-related injury, the 
examiner stated there were two work-related injuries and he 
did not have enough information about the industrial injury 
or any treatment record to distinguish the industrial 
injuries from the service-connected injuries.  However, per 
specific discussion with the veteran, documentation at that 
time showed that no impairment rating was given for the 
industrial injuries.  In the discussion section, the examiner 
also stated even though the veteran subjectively complained 
of stiffness and general soreness, examination failed to 
reveal restrictive findings and no functional restrictions 
were needed.  Musculoskeletal and neurologic examination was 
essentially normal.  Continued exercise was advised. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.

In this case, the veteran's disability has been evaluated as 
10 percent disabling under Diagnostic Codes 5003-5295.  
Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating is assigned when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for residuals of a lumbosacral strain with 
characteristic pain on motion, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, and a 40 percent evaluation is warranted 
for severe sacroiliac injury and weakness or lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritis changes, or narrowing or irregularity of the 
joint space, or some of the above-noted manifestations with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

The Rating Schedule also provides that a 10 percent rating is 
warranted for slight limitation of lumbar spine motion, a 
20 percent rating is warranted for moderate limitation of 
motion, and a 40 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (1998).

Additionally, a 10 percent rating is warranted for mild 
intervertebral disc syndrome, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks, and a 40 percent rating is warranted for 
severe symptoms with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

It is noted that the evaluation of the same disability under 
various diagnoses is to be avoided, see 38 C.F.R. § 4.14, and 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Upon a review of schedular criteria and clinical findings 
associated with the veteran's lower back disability, the 
Board concludes that the veteran's disability picture more 
nearly approximates the criteria required for a 10 percent 
evaluation.  Thus, entitlement to an increased rating is not 
warranted.  As demonstrated by the evidence of record, by 
history and currently, the veteran's level of impairment 
attributable to the service-connected low back disability has 
been and currently is slight.  38 C.F.R. §§ 4.71a, Diagnostic 
Code 5295.

At the outset, the Board reiterates that this appeal stems 
from disagreement with the RO's initial rating assignment 
following the awarding of service connection.  As such, 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, in this case, separate ratings can be assigned for 
separate periods of time based on facts found- a practice 
known as "staged" ratings.  Id.  In this regard, after 
reviewing the evidence of record presented in this case, 
including evidence received from the time of the veteran's 
application in June 1995 to the January 1996 rating action, 
the Board finds that the veteran's service-connected lower 
back disability has not been shown to be more than 10 percent 
disabling during any period when service connection has been 
in effect.  

Under Diagnostic Code 5295, an increased rating in excess of 
10 percent is not warranted because clinical findings fail to 
demonstrate evidence of a lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  The Board recognizes the positive findings of 
tenderness to palpation of the lumbar spine and findings of 
muscle spasm recorded after the veteran's June 1995 post-
service work-related injury.  However, the record fails to 
reveal evidence of tightness, postural abnormalities, fixed 
deformity, or spasms solely attributable to the veteran's 
service-connected low back disability.  Additionally, the 
Board points out that on examinations in 1996 and 1997, 
although paraspinal muscle spasms were noted, the veteran had 
good range of motion with present, active, and equal deep 
tendon reflexes.  No evidence of loss of lateral spine motion 
was present.  The Board reiterates that, with regard to the 
veteran's muscle spasms experienced at that time, the 
veteran's treatment reports, VA and non-VA, clearly show that 
the veteran's complaints of increased back pain and muscle 
spasm were attributable to going beyond his limitations when 
performing work-related duties because of the post-service 
industrial incident.  In addition, recent examination shows 
flexion to 90 degrees with extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally, and rotation to 30 
degrees, bilaterally.  Examination failed to reveal any 
evidence of hypertonicity, hypertrophy, or spasm.  
Considering the foregoing, the Board finds that the veteran's 
disability picture has consistently more nearly approximated 
the criteria required for a 10 percent evaluation as his 
service-connected lower back disability has been and is 
productive of characteristic pain on motion and has not been 
and is not productive of muscle spasm on extreme forward 
bending and loss of lateral spine motion.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5295.

In increased rating claims, the Board is also required to 
consider a claim under all applicable provisions of law and 
regulation whether or not the claimant specifically raises 
the applicable provision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592-93 (1991).  In this regard, the Board 
also finds that the veteran's currently assigned 10 percent 
evaluation is appropriate under the provisions of Diagnostic 
Codes 5292 and 5293.

Under the provisions of Diagnostic Code 5292, although the 
record, at times, shows that the veteran's disability was 
manifested by decreased ranged of motion, the record fails to 
show that the veteran's lower back injury has been or is 
productive of moderate limitation of motion.  In 1996 range 
of motion was full and since 1996 even though decreased range 
of motion has been demonstrated, it has been slight.  On 
examination in August 1997, anterior flexion was to 
80 degrees with lateral flexion to 35 degrees, rotation to 30 
degrees, and extension to 30 degrees.  In January 1999 
forward flexion was to 90 degrees with backward extension to 
20 degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 30 degrees, bilaterally.  In addition, 
the examiner stated musculoskeletal and neurologic 
examination was essentially normal.  In view of the 
foregoing, the record fails to demonstrate evidence of 
moderate limitation of motion.  The veteran's clinical 
picture has consistently more nearly approximated the 
criteria required for a 10 percent evaluation.  Thus 
increased evaluation in this regard is not warranted.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292.

Additionally, the Board acknowledges the positive findings of 
degenerative changes of the lumbar spine with the veteran's 
complaints of back pain and stiffness.  Functional loss due 
to pain, supported by adequate visual pathology, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40.  In this 
case, however, the record fails to show that an additional 
increase rating in excess of the currently assigned 
10 percent evaluation is warranted.  Again, clinical findings 
show that the veteran's service-connected disability picture 
has been and is productive of no more than slight impairment.  
The record is devoid of findings illustrating muscle atrophy, 
muscle rigidity, or muscle wasting.  The record shows the 
veteran reflexes are intact and equal, and he has excellent 
muscle strength without neurological deficits.  Because the 
veteran's disability picture more nearly approximates the 
criteria required for a 10 percent evaluation and because 
section 4.40 does not provide for a separate rating for pain, 
but provides for an additional rating in conjunction with 
applicable rating criteria, Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997), the 10 percent rating is 
appropriate and an additional rating in this regard is not 
warranted.

An increased evaluation pursuant to Diagnostic Code 5293 also 
is not warranted.  The medical data is devoid of any evidence 
demonstrating symptoms synonymous with moderate 
intervertebral disc syndrome with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Although x-ray 
findings present evidence of minimal facet changes at L4-5 
and L5-S1 along with mild syndesmophyte formation, evidence 
of disc space narrowing is not present and, as stated above, 
findings associated with the veteran's service-connected 
disability are essentially normal.  Limitation of motion is 
essentially slight without pain on motion, motor strength is 
excellent, reflexes are symmetrical, and no evidence of 
muscle atrophy is present.  Further, sensation is intact over 
all dermatomes of the lower extremities to light touch, 
pinprick, vibration and temperature.  Considering the 
foregoing findings, the veteran's clinical picture also fails 
to met the requisite criteria for an increased rating in 
excess of 10 percent under Diagnostic Code 5293.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered but finds no basis for an allowance of 
this claim.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Although the record 
indicates that the veteran sought Worker's Compensation after 
his work-related injuries in 1995, the record fails to show 
that residuals resulting from the veteran's service-connected 
back disability caused marked interference with employment or 
caused frequent periods of hospitalization.  In addition, 
recent examination shows that the veteran's lower back 
disability is not restrictive.  Therefore, an increased 
evaluation on an extra-schedular basis is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The veteran's appeal 
is denied.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for arthritis of the lumbar spine is denied.


REMAND

As discussed in the INTRODUCTION section, in February 1999 
the RO granted service connection for dyshidrotic hand eczema 
and assigned a zero percent evaluation, effective from July 
1, 1994 and in April 1999 the veteran's representative 
disagreed with the noncompensable evaluation.  

Considering the representative's disagreement, the Board 
finds that the veteran has submitted a timely appeal, 
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.302(a) 
(1998), and, as such, a statement of the case with respect to 
the matter should be issued.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201; see also Garlejo v. Brown, 10 Vet. App. 229 (1997).

To extend to the veteran every equitable consideration and to 
ensure that his due process rights are fulfilled, this case 
is REMANDED for the following:

The RO should review the evidence of 
record and, if appropriate, accomplish 
any additional development deemed 
necessary.  The RO should then issue to 
the veteran and his representative a 
statement of the case, which includes any 
additional pertinent law and regulations 
that were used, and a full discussion of 
action taken on the claim, consistent 
with the Court's instruction in Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran and his representative also 
should be advised of the applicable time 
in which a substantive appeal may be 
filed.  Thereafter, if an appeal has been 
perfected, the matter should be returned 
to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

